—Proceeding pursuant to CPLR article 78 in the nature of prohibition and mandamus, inter alia, to permit the petitioner to withdraw his plea of guilty entered in People v Durant, Kings County Ind. No. 3291/93.
Upon the petition and papers filed in support of the proceeding, and the papers filed in opposition thereto, it is
*543Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged —acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; see, Matter of Rush v Mordue, 68 NY2d 348, 352). Similarly, the extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16).
The petitioner here has failed to demonstrate a clear legal right to the relief sought. Thompson, J. P., Pizzuto, Joy and Krausman, JJ., concur.